Name: Council Regulation (EEC) No 1768/79 of 9 August 1979 amending Regulation (EEC) No 1269/79 on the marketing of reduced-price butter for direct consumption
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 79 Official Journal of the European Communities No L 203/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1768/79 of 9 August 1979 amending Regulation (EEC) No 1269/79 on the marketing of reduced-price butter for direct consumption THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission , Whereas, according to scheme B appearing in Article 2 ( 1 ) of Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption (3 ), the Member States opting for this scheme apply  to butter in public stocks  a price reduction , and to butter in private storage or on the market an aid, amounting in both cases to 90 ECU per 100 kilograms ; whereas the quantities and selling periods of the butter concerned remain to be determined by the Commission in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68 ; Whereas, in the interests of the greatest possible effi ­ ciency concerning this measure in each of the Member States opting for scheme B, it is advisable not to provide for a fixed amount of the price reduction and of the aid but to fix a margin within which the exact amount may be determined on the basis of the quantities to be marketed in the Member State concerned, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 1269/79, as regards scheme B, the expressions '90 ECU per 100 kilograms' are replaced, in the two indents, by the expressions '90 ECU minimum and 150 ECU maximum per 100 kilograms'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 August 1979 . For the Council The President M. O'KENNEDY (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 161 , 29 . 6 . 1979 , p. 8 .